Citation Nr: 0521641	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-10 185 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from August 1952 to June 1956, 
and from September 1961 to August 1962 and additional service 
in the reserve forces, reportedly until 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The May 2000 rating decision denied service 
connection for asthma and emphysema.  Previously, the issues 
on appeal also included service connection for post-traumatic 
stress disorder (PTSD) and bilateral hearing loss. 

The case was before the Board in May 2001 at which time it 
was remanded for additional development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In an April 2004 Board decision, the issues of service 
connection for PTSD and bilateral hearing loss were denied.  
As indicated on the title page of this decision, the sole 
issue remaining for appellate disposition before the Board is 
service connection for a respiratory disorder, to include 
asthma and emphysema.


FINDING OF FACT

A respiratory or pulmonary disorder, if any, including 
asthma, COPD, emphysema, and asbestosis, was first reported 
many years after service and is not shown by competent 
medical evidence to be related to the veteran's periods of 
service.




CONCLUSION OF LAW

A respiratory disorder, to include asthma and emphysema was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  The original RO 
decision that is the subject of this appeal was entered in 
May 2000, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Subsequent to remand by the Board in May 2001, a letter was 
sent to the veteran providing notice and assistance pursuant 
to the VCAA.  The veteran was also afforded notice in a May 
2003 Supplemental Statement of the Case.  In this regard, the 
Board is certain that adequate notice requirements of the 
VCAA have been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
VA has assisted the veteran.  His service medical and 
administrative information is of record, as are his VA and 
private clinical records.  VA has afforded the veteran 
medical examinations to evaluate his respiratory disability 
and to consider its link to the veteran's service.  VA has 
also attempted to obtain more detailed evidence from the 
veteran in April 2003 regarding his claimed asbestosis 
exposure during service that has not been forthcoming.  
Further, the Board has reviewed the evidence of record.  With 
respect to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


FACTUAL BACKGROUND

The veteran's service personnel records confirm that he 
served in the United States Navy aboard several vessels.  His 
DD 214, Report of Transfer or Discharge indicates he was a 
seaman and lists no occupational specialty for the veteran.   

The veteran's entire service medical and personnel records, 
including his service separation physical examination records 
and periodic service chest X-rays, are negative for any 
complaints, findings, or treatment for respiratory or 
pulmonary disorders or evidence of asbestos exposure or 
asbestosis.  

The post service clinical record shows that in the mid-1990's 
the veteran complained of shortness of breath and in an April 
1994 clinical report chronic obstructive pulmonary disease 
(COPD) was reported.  In April 1994 it was reported that 
pulmonary function testing was normal.  In an October 1990 
clinical record it was indicated that a chest (X-ray) film 
showed COPD.  In another private clinical record in October 
1999 it was indicated that the veteran had nasal congestion 
and an evaluation of the lungs revealed some ronchi 
bilaterally.  It was reported that the veteran had a history 
of possible asbestosis.  COPD was diagnosed in November 1999 
and Proventil was prescribed.  

Lay statements from acquaintances of the veteran dated in 
March 2000 indicated that he had asthma and emphysema, and 
that he had never smoked.

In a May 2002 private psychiatric evaluation it was reported 
by history that the veteran had asbestos from exposure in the 
Navy that affected both lungs and he had emphysema.  In a 
subsequent May psychiatric report it was indicated that 
veteran's general medical condition included emphysema 
secondary to asbestos exposure.           
In August 2002 a psychiatric consultation report indicated 
that the cumulative effect of the veteran's exposure to 
asbestos while on ships had resulted in asthma and emphysema 
requiring a breathing machine three times daily.  Private 
medical records through early 2004 reveal diagnoses of COPD, 
bronchitis, history of asbestosis, and asbestosis.

In an April 2003 statement the veteran reported that while in 
the Navy he was in general service, working where work was 
needed, and that he was exposed to a lot of asbestos that was 
all over the old ships.  

Received in April 2003 was information from a law firm 
regarding product liability for asbestos exposure. 

In April 2003 the RO forwarded a letter to the veteran to 
obtain information regarding his claimed asbestos exposure.  
A response was not forthcoming.

A VA medical examination was performed in June 2003.  It was 
reported that the claims folder was not available for review.  
The veteran had reportedly had problems with asbestosis in 
1993.  He used Albuterol and a Combivent pump.  He was not on 
oxygen.  An examination of the lungs revealed clear breath 
sounds and no crepitation or ronchi.  It was reported that 
pulmonary function testing was suggestive of moderate 
obstructive ventilatory defect with significant 
bronchoplastic component.  A chest X-ray was normal.  The 
diagnoses were: COPD; bronchitis; history of exposure to 
asbestosis, but no involvement of the lung at present time.     

In a statement received in May 2004 a private physician 
reported that the veteran had been under his or her care 
since November 2000, and that he suffered from COPD and 
asbestosis and while doing well on therapy, his functional 
capacity was markedly impaired.  

A VA medical examination was performed in November 2004.  The 
examiner indicated that the claims folder was available for 
review.  It was reported by history that the veteran served 
in the navy and he was exposed to asbestosis.  The veteran 
reported exertional dyspnea, a productive cough, and sputum 
production.  He used supplemental oxygen at night and he is 
treated three times per year for pneumonia.  He had never 
smoked cigarettes.  It was reported that pulmonary function 
tests revealed FVC 3.52, 83.1 percent predicted; FEV1 2.82, 
86.1 percent predicted; FEV1/FVC 80 percent; normal 
spirometry.  A June 2003 chest X-ray showed no evidence of 
active pulmonary disease.  The examination revealed that the 
veteran was not in respiratory distress and the lungs were 
without wheezes or ronchi.  The diagnosis indicated that 
there was a reported history of pulmonary asbestosis; normal 
pulmonary function results; chest radiographs within normal 
limits; the veteran claims that he is taking multiple 
medications for pulmonary asbestosis and he requires 
supplemental oxygen at night, however, normal spirometry test 
result.   

The examiner indicated that that he was asked to render an 
opinion as to whether or not the veteran had pulmonary 
asbestosis and if so was it related to asbestos on board ship 
during service.  It was opined that the veteran had 
complaints of severe pulmonary dysfunction however; he had 
normal pulmonary function test results and a normal chest 
radiograph.  He stated that it was difficult to reconcile the 
discrepancy.  Based upon the objective test measurements it 
would appear that the veteran does not have pulmonary 
asbestosis.  It was difficult to understand how a patient who 
requires multiple bronchodilator medications and supplemental 
oxygen at night could have normal pulmonary function test 
results.  


Analysis      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  VA, however, has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21- 
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc. High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether military records demonstrate asbestos 
exposure in service; whether there was asbestos exposure pre-
service and post- service; and if there is a relationship 
between asbestos exposure and the claimed disease.

The veteran asserts that while in the Navy, aboard ships, he 
was exposed to asbestos and that he has asbestosis as a 
result of service asbestos exposure.  The veteran also claims 
that respiratory disorders, including asthma and emphysema 
were incurred during his periods of military service.  

Preliminarily, with regard to claimed asbestos exposure and 
asbestosis, the Board points out that other than the 
veteran's own assertions, there is no evidence that shows in-
service exposure to asbestos.  It is conceivable that a 
serviceman working in certain occupations aboard a ship may 
have at some time or another been exposed to asbestos.  Here, 
however, efforts to obtain more detailed information from the 
veteran by VA in support of his assertions regarding claimed 
asbestos exposure have not been forthcoming.  Further, his 
service medical and personnel records are absent for any 
indication of asbestos exposure.  To this end there is no 
evidence that the veteran was exposed to asbestos as a result 
of his work, or otherwise, during service. 

The medical evidence of record includes recent clinical 
diagnoses of asbestosis and a history of asbestosis.  In 
addition, private psychiatric records from 2002 report the 
veteran has a medical history of exposure to asbestos while 
in the Navy, and report a medical condition of a history of 
emphysema secondary to asbestosis.  It is important to note 
though that the Board is not required to accept the medical 
authority supporting a claim, it must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision. Hayes v. Brown, 9 Vet. App. 
67 (1996).   

From a review of the record it shows that medical information 
relating asbestos exposure to the veteran's military service 
has been entirely from the veteran's reported history.  Other 
than a history reported by the veteran, there is no 
indication that any data from the veteran's claims folder or 
any other source for that matter was used in the clinical 
reports of a history of exposure to asbestos.  There is no 
other explanation from the record that the medical history 
reported by the veteran of asbestos exposure was then used in 
rendering diagnoses of asbestosis due to service asbestos 
exposure.  Information recorded by a medical examiner, 
unenhanced by any additional medical comment, is not 
competent medical evidence. Le Shore v. Brown, 8 Vet. App. 
406 (1995).  Also none of the private diagnoses of asbestosis 
or even a history of asbestosis for that matter that have 
been offered, are supported by medical tests, findings, data 
or rationale.  VA clinician's in 2003 and 2004 offer 
contrasting diagnoses as to the veteran's current respiratory 
condition, but neither offers asbestosis as a diagnosis.  In 
fact in the 2004 VA medical statement the clinician 
specifically references normal pulmonary function tests and 
chest X-rays in opining on the absence of pulmonary 
asbestosis as a diagnosis.          

Regarding claimed respiratory disorders of asthma and 
emphysema, the evidence in this case shows that the veteran's 
service medical records are entirely negative for any 
complaints, findings, or treatment referable to a respiratory 
disorder.  The first post-service evidence of a chronic 
respiratory or pulmonary disorder, COPD, is shown in the mid-
1990's, which is more than 30 years after the veteran's last 
period of active military service and a number of years 
following any reserve service.  It is also important to 
mention that while COPD and bronchitis were reported 2003, in 
late 2004 a VA medical examination revealed normal pulmonary 
function testing that was not supportive of any respiratory 
or pulmonary diagnoses.  While this may be equivocal it is 
certain from the record that the first evidence of a chronic 
respiratory disorder, specifically COPD, emphysema, or asthma 
is first shown too remote in time to be related to the 
veteran's period of service.  Also, the entire record is also 
absent for any competent medical evidence that etiologically 
relates a chronic respiratory or pulmonary disorder, to 
include COPD, asthma or emphysema to the veteran's periods of 
military service.        

Contrary to the veteran's assertions, the medical evidence 
supports that a respiratory or pulmonary disorder, if any, 
was not incurred in or aggravated by service. Moreover, as a 
layman, absent evidence to the contrary, the veteran has no 
competence to give a medical opinion on a particular 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his statements regarding 
respiratory or pulmonary disease, including asbestosis were 
incurred during his period of service are not competent 
evidence in support of his service connection claim.  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The credible evidence shows that a respiratory or pulmonary 
disorder, if any, including asthma, COPD, emphysema, and 
asbestosis are first reported many years after service and 
are not shown by competent medical evidence to be related to 
the veteran's periods of service or reserve service.  In the 
present case, the weight of the evidence is against the 
veteran's claim, and service connection for a respiratory 
disorder, to include asthma and emphysema is therefore not 
warranted.


ORDER


Entitlement to service connection for a respiratory disorder, 
to include asthma and emphysema is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


